DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed 07/25/2022. Claims 47 and 67 are amended.  Claims 71-76 are newly added. Claims 47-51 and 67-76 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 07/25/2022, with respect to the rejection of claim 67 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 67 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-9, filed 07/25/2022, with respect to the rejection of claim 47 under 35 U.S.C. 102 and the rejections of claims 48-51 and 67-68 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bacino et al. (US 20130116655).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 49, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz (US Patent 5843090) in view of Bacino et al. (US 20130116655).
Regarding claims 47 and 67, Schuetz teaches a delivery device (10) comprising: an inner shaft configured to receive a self-expanding intraluminal device for deployment from the delivery device into a vessel (inner catheter 12 capable of receiving self-expanding stent 30, see col. 1, lines 37-50 and Fig. 3 and 4); an outer sheath outward of the inner shaft and movable with respect to the inner shaft, the outer sheath having a pre-deployment position in which the self-expanding intraluminal device is covered and a delivery position in which the self-expanding intraluminal device is uncovered to release the self-expanding intraluminal device from the delivery device (outer catheter 20 is disposed about inner catheter 12 and retraction of catheter 20 deploys stent 30, see col. 1, lines 37-50, col. 2, lines 20-57 and Fig. 3 and 6); a post-deployment dilation device comprising: a balloon attached to the outer sheath of the delivery device, the balloon having a pre-actuated configuration having a pre-deployment diameter and an actuated configuration having a deployment diameter larger than the pre- deployment diameter (balloon 26 on outer catheter 20 is delivered in deflated configuration and inflated after deployment of stent 30, see col. 2, lines 20-57); one or more inflation lumens contained in the outer sheath and in fluid communication with the balloon (one inflation lumen 42 in outer sheath 20 fluidly coupled to balloon 26, see col.1, lines 65-67, col. 2, line 1, and  Fig. 4); a distal radiopaque marker adjacent the distal end of the balloon, wherein the distal radiopaque marker is spaced from a distal end of the outer sheath and a proximal radiopaque marker adjacent the proximal end of the balloon (radiopaque markers may be provided at distal and proximal ends of the balloon 26 and a radiopaque marker at a distal end of the balloon is necessarily spaced from a distal end of catheter 20, col.2, lines 15-19 and Fig. 3 and 6); wherein the post deployment dilation device is configured to apply a radial force to an inner surface of the self-expanding intraluminal device after deployment of the self- expanding intraluminal device to improve at least one of expansion of the self-expanding intraluminal device or seating of the self-expanding intraluminal device in the vessel (balloon 26 may be positioned radially inward of the stent 30 to further set or expand the stent 30, see col. 3, lines 9-37). Schuetz fails to teach a single helical filament wrapped around the balloon.
Bacino, in the same field of art, teaches a balloon (1310, see Fig. 13A) wrapped with a helical filament (textured network 1314) (the textured network 1314 can have a variety of configurations including a helical wrap formed of a single strand of filament, see [0120, 0121, 0123]) wrapped around the balloon in a pre-deployment configuration, the helical filament is configured to release the balloon 1310 in a deployment configuration in which the balloon is inflated (textured network 1314 expands with the balloon when it inflates and therefore releases the balloon in a deployment configuration, see [0121]). Bacino also teaches that textured balloons have various medical applications and benefits, particularly for stent placement and deployment (see [0157 and 0159]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon of Schuetz to have a single helical filament wrapped around the balloon, as taught by Bacino, since textured balloons can provide enhanced stent retention, stent deployment, and stent release (see [0159] of Bacino).
Regarding claim 49, the combination of Schuetz and Bacino discloses the device of claim 47, wherein a length of the balloon is the same as a length of the intraluminal device (the deployed length of balloon 26 is the same as the deployed length of stent 30, see Fig. 7 of Schuetz).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Bacino, as applied to claim 47 above, and further in view of Kassab (WO 2011103107).
Regarding claim 48, the combination of Schuetz and Bacino discloses the device of claim 47, having an inflatable balloon for stent deployment (balloon 26 inflated for deployment of stent 30, see Schuetz col.3, lines 26-37 and Fig. 3). Schuetz is silent about a mechanism for inflating the balloon including a pressure sensor configured to detect a pressure within the balloon and communicate with and provide instructions to an inflation device to avoid inflating the balloon past a set threshold. 
Kassab discloses a similar device for stent deployment including a balloon wherein there is a pressure sensor within the balloon for inflating the balloon until a threshold pressure is reached (see page 12, lines 1-10). The pressure sensor can connect to a data acquisition system (100) and the balloon inflation may be automatically controlled by inflation system (105) (see page 24, line 27-30, page 25, lines 1-3 and Fig. 3). While Kassab does not expressly disclose a connection between the data acquisition system and the automatic inflation device, a connection would be necessary for the purpose of avoiding inflating the balloon beyond a threshold pressure. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon as taught by Schuetz and Bacino, to include a pressure sensor in communication with an inflation device to avoid exceeding a threshold pressure as taught by Kassab, since doing so would ensure proper positioning of the stent (see Kassab page 12, lines 3-5).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Bacino, as applied to claim 47 above, and further in view of Kao (US Patent Publication 20090276031).
Regarding claim 50, the combination of Schuetz and Bacino discloses the device of claim 47, wherein the outer sheath comprises a guidewire lumen (a guide wire may be inserted in lumen 34, see Schuetz col. 2, lines 1-4 and Fig. 2). Schuetz fails to teach an exit aperture distal to a proximal end of the outer sheath.
Kao discloses a similar stent delivery device wherein a guidewire lumen is provided in the outer sheath along with an exit aperture distal to a proximal end of the outer sheath (guidewire tube 34 has exit port 35 distal to a proximal end of the outer sheath 25, see paragraph [0066] and Fig. 1) for the purpose of allowing rapid catheter exchange with smooth retraction of the outer sheath (see paragraph [0008]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the guidewire lumen as taught by Schuetz and Bacino, such that it comprises an exit aperture as taught by Kao, since doing so would allow for smooth retraction of the outer sheath and less cumbersome catheter exchanges (see Kao paragraph [0008]).
Claims 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Schuetz, in view of Bacino, further in view of Hamilton et al. (US Patent 6514228), further in view of Kassab, and further in view of Kao.
Regarding claims 47 and 51, Schuetz discloses a delivery device (10) comprising: an inner shaft configured to receive a self-expanding intraluminal device for deployment from the delivery device into a vessel (inner catheter 12 capable of receiving self-expanding stent 30, see col. 1, lines 37-50 and Fig. 3 and 4 ); an outer sheath outward of the inner shaft and movable with respect to the inner shaft, the outer sheath having a pre-deployment position in which the self-expanding intraluminal device is covered and a delivery position in which the self-expanding intraluminal device is uncovered to release the self-expanding intraluminal device from the delivery device (outer catheter 20 is disposed about inner catheter 12 and retraction of catheter 20 deploys stent 30, see col. 1, lines 37-50, col. 2, lines 20-57 and Fig. 3 and 6); a post-deployment dilation device comprising: a balloon attached to the outer sheath of the delivery device, the balloon having a pre-actuated configuration having a pre-deployment diameter and an actuated configuration having a deployment diameter larger than the pre-deployment diameter (balloon 26 on outer catheter 20 is delivered in deflated configuration and inflated after deployment of stent 30, see col. 2, lines 20-57); a distal radiopaque marker adjacent the distal end of the balloon, wherein the distal radiopaque marker is spaced from a distal end of the outer sheath and a proximal radiopaque marker adjacent the proximal end of the balloon (radiopaque markers may be provided at distal and proximal ends of the balloon 26 and a radiopaque marker at a distal end of the balloon is necessarily spaced from a distal end of catheter 20, col.2, lines 15-19 and Fig. 3 and 6); wherein the post deployment dilation device is configured to apply a radial force to an inner surface of the self-expanding intraluminal device after deployment of the self- expanding intraluminal device to improve at least one of expansion of the self-expanding intraluminal device or seating of the self-expanding intraluminal device in the vessel (balloon 26 may be positioned radially inward of the stent 30 to further set or expand the stent 30, see col. 3, lines 9-37), wherein a length of the balloon is the same as a length of the intraluminal device (the deployed length of balloon 26 is the same as the deployed length of stent 30, see Fig. 7) and wherein the outer sheath comprises a guidewire lumen (a guide wire may be inserted in lumen 34, see col. 2, lines 1-4 and Fig. 2). Schuetz also teaches one oblong inflation lumen contained in the outer sheath in fluid communication with the balloon (inflation lumen 42 in outer sheath 20 fluidly coupled to balloon 26, see col.1, lines 65-67, col. 2, line 1, and Fig. 4). 
Schuetz fails to teach a single helical filament wrapped around the balloon and that there is a second oblong inflation lumen in fluid communication with the balloon and a pressure sensor configured to detect a pressure within the balloon and communicate with and provide instructions to an inflation device to avoid inflating the balloon past a set threshold and an exit aperture distal to a proximal end of the outer sheath.
Bacino, in the same field of art, teaches a balloon (1310, see Fig. 13A) wrapped with a helical filament (textured network 1314) (the textured network 1314 can have a variety of configurations including a helical wrap formed of a single strand of filament, see [0120, 0121, 0123]) wrapped around the balloon in a pre-deployment configuration. Bacino also teaches that textured balloons have various medical applications and benefits, particularly for stent placement and deployment (see [0157 and 0159]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon of Schuetz to have a single helical filament wrapped around the balloon, as taught by Bacino, since textured balloons can provide enhanced stent retention, stent deployment, and stent release (see [0159] of Bacino).
The combination of Schuetz and Bacino fails to teach a second oblong inflation lumen in fluid communication with the balloon and a pressure sensor configured to detect a pressure within the balloon and communicate with and provide instructions to an inflation device to avoid inflating the balloon past a set threshold and an exit aperture distal to a proximal end of the outer sheath.
Hamilton discloses a similar stent delivery device. Hamilton discloses a first embodiment of the balloon having a single inflation lumen (34, Fig. 2A) and second embodiment having two inflation lumens (38, Fig. 2B), wherein each of the two inflation lumens is oblong (lumens 38 are oblong, see Hamilton Fig. 2B). The two embodiments are known as equivalent structures for providing the same function (Col 4, lines 6-23). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the delivery device of Schuetz to include a second inflation lumen as taught by Hamilton since singular lumen fluid paths and multiple lumen fluid paths have been shown to be interchangeable and would have yielded the predictable results of balloon inflation (see Hamilton col. 4, lines 4-5).
The combination of Schuetz and Hamilton fails to teach a pressure sensor configured to detect a pressure within the balloon and communicate with and provide instructions to an inflation device to avoid inflating the balloon past a set threshold and an exit aperture distal to a proximal end of the outer sheath.
Kassab discloses a similar device for stent deployment including a balloon wherein there is a pressure sensor within the balloon for inflating the balloon until a threshold pressure is reached (see page 12, lines 1-10). The pressure sensor can connect to a data acquisition system (100) and the balloon inflation may be automatically controlled by inflation system (105) (see page 24, line 27-30, page 25, lines 1-3 and Fig. 3). While Kassab does not expressly disclose a connection between the data acquisition system and the automatic inflation device, a connection would be necessary for the purpose avoiding inflating the balloon beyond a threshold pressure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon as taught by the combination of Schuetz and Hamilton, to include a pressure sensor in communication with an inflation device to avoid exceeding a threshold pressure as taught by Kassab, since doing so would ensure proper positioning of the stent (see Kassab page 12, lines 3-5).
The combination of Schuetz, Hamilton, and Kassab fails to teach an exit aperture distal to a proximal end of the outer sheath.
Kao discloses a similar stent delivery device wherein a guidewire lumen is provided in the outer sheath along with an exit aperture distal to a proximal end of the outer sheath (guidewire tube 34 has exit port 35 distal to a proximal end of the outer sheath 25, see paragraph [0066] and Fig. 1) for the purpose of allowing rapid catheter exchange with smooth retraction of the outer sheath. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the guidewire lumen as taught by the combination of Schuetz, Hamilton, and Kassab, such that it comprises an exit aperture as taught by Kao, since doing so would allow for smooth retraction of the outer sheath and less cumbersome catheter exchanges (see Kao paragraph [0008]).
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Bacino, as applied to claim 47 above, and further in view of Kitada et al. (US 20120302952).
Regarding claim 68, the combination of Schuetz and Bacino discloses the delivery device of claim 47 having an outer sheath (outer catheter 20, see Fig. 3 of Schuetz). Schuetz fails to teach the outer sheath includes an outer sheath inner tube and an outer sheath outer tube and the balloon is attached to both the outer sheath inner tube and the outer sheath outer tube.
Kitada, in the same field of art, teaches an outer sheath (12, see Fig. 2A-2B) including an outer sheath outer tube (26) and an outer sheath inner tube (24) and a balloon (14) attached to both the outer sheath outer tube and the outer sheath inner tube (see paragraphs [0013, 0027]), which allows the balloon to be “easily advanced to a stenosed part in a living body” (see paragraph [0013]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer shaft of Schuetz and Bacino so that it includes an inner tube and outer tube attached to the balloon, as taught by Kitada, since doing so would allow the balloon to be more easily advanced in narrowed passages of the body.
Allowable Subject Matter
Claims 69-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-76 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 69, the closest prior art of record, the combination of Schuetz and Bacino teaches the delivery device of claim 47. Schuetz and Bacino fail to teach the inner shaft includes a helical filament lumen, the single helical filament configured to be retracted into the helical filament lumen to release the balloon of the post-deployment dilation device.
Regarding claim 70, the prior art of record fails to teach the delivery device of claim 69.
Regarding claim 71, the closest prior art of record fails to teach a helical filament retractable into a helical filament lumen of the inner shaft.
Schuetz teaches a delivery device (10) comprising: an inner shaft configured to receive a self-expanding intraluminal device for deployment from the delivery device into a vessel (inner catheter 12 capable of receiving self-expanding stent 30, see col. 1, lines 37-50 and Fig. 3 and 4); an outer sheath outward of the inner shaft and movable with respect to the inner shaft, the outer sheath having a pre-deployment position in which the self-expanding intraluminal device is covered and a delivery position in which the self-expanding intraluminal device is uncovered to release the self-expanding intraluminal device from the delivery device (outer catheter 20 is disposed about inner catheter 12 and retraction of catheter 20 deploys stent 30, see col. 1, lines 37-50, col. 2, lines 20-57 and Fig. 3 and 6); a post-deployment dilation device comprising: a balloon attached to the outer sheath of the delivery device, the balloon having a pre-actuated configuration having a pre-deployment diameter and an actuated configuration having a deployment diameter larger than the pre- deployment diameter (balloon 26 on outer catheter 20 is delivered in deflated configuration and inflated after deployment of stent 30, see col. 2, lines 20-57); one or more inflation lumens contained in the outer sheath and in fluid communication with the balloon (one inflation lumen 42 in outer sheath 20 fluidly coupled to balloon 26, see col.1, lines 65-67, col. 2, line 1, and  Fig. 4); a distal radiopaque marker adjacent the distal end of the balloon, wherein the distal radiopaque marker is spaced from a distal end of the outer sheath and a proximal radiopaque marker adjacent the proximal end of the balloon (radiopaque markers may be provided at distal and proximal ends of the balloon 26 and a radiopaque marker at a distal end of the balloon is necessarily spaced from a distal end of catheter 20, col.2, lines 15-19 and Fig. 3 and 6); wherein the post deployment dilation device is configured to apply a radial force to an inner surface of the self-expanding intraluminal device after deployment of the self- expanding intraluminal device to improve at least one of expansion of the self-expanding intraluminal device or seating of the self-expanding intraluminal device in the vessel (balloon 26 may be positioned radially inward of the stent 30 to further set or expand the stent 30, see col. 3, lines 9-37). 
Schuetz fails to teach a helical filament wrapped around the balloon, a helical filament lumen in the inner shaft and wherein the helical filament is retractable into the helical filament lumen of the inner shaft to release the balloon in a deployment configuration in which the balloon is inflated.
Bacino, in the same field of art, teaches a balloon (1310, see Fig. 13A) wrapped with a helical filament (textured network 1314) (the textured network 1314 can have a variety of configurations including a helical wrap formed of a single strand of filament, see [0120, 0121, 0123]) wrapped around the balloon in a pre-deployment configuration, the helical filament is configured to release the balloon 1310 in a deployment configuration in which the balloon is inflated (textured network 1314 expands with the balloon when it inflates and therefore releases the balloon in a deployment configuration, see [0121]). Bacino fails to teach the helical filament is retractable into a helical filament lumen. 
Bigus et al. (US 20020052640), in the same field of art, teaches a helical filament 70 (see Fig. 9 and [0051]) wrapped around a balloon (24) in a pre-deployment configuration, the helical filament is retractable (the filament can be configured to “loosen when a portion of the filament is pulled” (see [0053]), meaning it is retractable). Bigus fails to teach the helical filament is retractable into a helical filament lumen. 
Regarding claim 72, the prior art of record fails to teach the delivery device of claim 71.
Regarding claim 73, Schuetz teaches a delivery device (10) comprising: an inner shaft configured to receive a self-expanding intraluminal device for deployment from the delivery device into a vessel (inner catheter 12 capable of receiving self-expanding stent 30, see col. 1, lines 37-50 and Fig. 3 and 4); an outer sheath outward of the inner shaft and movable with respect to the inner shaft, the outer sheath having a pre-deployment position in which the self-expanding intraluminal device is covered and a delivery position in which the self-expanding intraluminal device is uncovered to release the self-expanding intraluminal device from the delivery device (outer catheter 20 is disposed about inner catheter 12 and retraction of catheter 20 deploys stent 30, see col. 1, lines 37-50, col. 2, lines 20-57 and Fig. 3 and 6); a post-deployment dilation device comprising: a balloon attached to the outer sheath of the delivery device, the balloon having a pre-actuated configuration having a pre-deployment diameter and an actuated configuration having a deployment diameter larger than the pre- deployment diameter (balloon 26 on outer catheter 20 is delivered in deflated configuration and inflated after deployment of stent 30, see col. 2, lines 20-57); one or more inflation lumens contained in the outer sheath and in fluid communication with the balloon (one inflation lumen 42 in outer sheath 20 fluidly coupled to balloon 26, see col.1, lines 65-67, col. 2, line 1, and  Fig. 4).
Schuetz fails to teach a helical filament wrapped around the balloon, a helical filament lumen in the inner shaft and wherein the helical filament is retractable into the helical filament lumen of the inner shaft to release the balloon in a deployment configuration in which the balloon is inflated.
Bacino, in the same field of art, teaches a balloon (1310, see Fig. 13A) wrapped with a helical filament (textured network 1314) (the textured network 1314 can have a variety of configurations including a helical wrap formed of a single strand of filament, see [0120, 0121, 0123]) wrapped around the balloon in a pre-deployment configuration, the helical filament is configured to release the balloon 1310 in a deployment configuration in which the balloon is inflated (textured network 1314 expands with the balloon when it inflates and therefore releases the balloon in a deployment configuration, see [0121]).
 Bacino fails to teach the helical filament is retractable into a helical filament lumen. 
Bigus et al. (US 20020052640), in the same field of art, teaches a helical filament 70 (see Fig. 9 and [0051]) wrapped around a balloon (24) in a pre-deployment configuration, the helical filament is retractable (the filament can be configured to “loosen when a portion of the filament is pulled” (see [0053]), meaning it is retractable). Bigus fails to teach the helical filament is retractable into a helical filament lumen.
Regarding claims 74-76, the prior art of record fails to teach the delivery device of claim 73.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155.  The examiner can normally be reached on Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771